COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH


                                NO. 2-08-241-CR


ROBERT EBELING                                                        APPELLANT

                                        V.

THE STATE OF TEXAS                                                         STATE

                                    ------------

           FROM THE 362ND DISTRICT COURT OF DENTON COUNTY

                                    ------------

                         MEMORANDUM OPINION 1

                                    ------------

      Pursuant to a plea bargain, Appellant Robert Ebeling pleaded guilty to two

counts of online solicitation of a minor, and the trial court deferred adjudicating

his guilt and placed him on five years’ community supervision for the first count

and ten years’ community supervision for the second count. In a single point,

Ebeling argues that the trial court erred by denying his motion to exempt him




      1
          … See Tex. R. App. P. 47.4.
from sex offender registration.2     He contends that the version of code of

criminal procedure article 62.001(5) in effect when he committed the offense

of online solicitation of a minor on February 9, 2007, did not define a

“reportable conviction or adjudication” to mean a violation of penal code section

33.021 (online solicitation of a minor). See Act of May 25, 2005, 79th Leg.,

R.S., ch. 1273, § 2, 2005 Tex. Gen. Laws 4049, 4050–51, amended by Act

of May 26, 2005, 79th Leg., R.S., ch. 1008, § 1.01, 2005 Tex. Gen. Laws

3385, 3386–87 (amended 2007) (current version at Tex. Code Crim. Proc.

Ann. art. 62.001(5)(J) (Vernon Supp. 2008)).         And, according to Ebeling,

because the legislature’s 2007 amendment defining “reportable conviction or

adjudication” to include a violation of penal code section 33.021 did not

become effective until September 1, 2007, after the date he committed the

offense, no statutory authority existed for the trial court’s imposition of the sex

offender registration requirement.

      This court recently addressed the same issue in Hirsch v. State, 282
S.W.3d 196, 201 (Tex. App.—Fort Worth 2009, no pet.) (reasoning that two

bills passed in the same legislative session, each relating to sex offender

registration requirements, are reconcilable and holding that the trial court did



      2
     … The trial court permitted Ebeling to appeal the denial of his motion to
exempt him from sex offender registration.

                                        2
not err by requiring appellant, who committed the offense of online solicitation

of a minor on June 14 and 17, 2007, to register as a sex offender). Having

thoroughly reviewed all of the relevant authorities as they relate to this issue,

including numerous legislative analyses, we are persuaded that the outcome of

Ebeling’s point is controlled by our holding in Hirsch. See id. at 205–06; see

also R & R Contractors v. Torres, 88 S.W.3d 685, 702–03 (Tex. App.—Corpus

Christi 2002, no pet.) (considering the legislature’s intent as to the application

of a particular version of a statute’s subsection in light of the passage of two

different versions of the same subsection in the same legislative session).

Accordingly, we hold that the trial court did not err by denying Ebeling’s motion

to exempt him from registering as a sex offender. We overrule Ebeling’s sole

point and affirm the trial court’s judgment.


                                                  PER CURIAM


PANEL: MEIER, J.; CAYCE, C.J.; and DAUPHINOT, J.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: August 21, 2009




                                        3